Citation Nr: 0608424	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-24 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cardiomegaly as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to June 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Pittsburgh, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in April 2004, when it was remanded for 
further notice and evidentiary development.

In January 2005 correspondence, the veteran appears to be 
raising issues of service connection for various additional 
disabilities as secondary to his service-connected 
hypertension.  These matters are not developed for appellate 
review, and are referred to the RO for any appropriate 
action.


FINDING OF FACT

The veteran is shown to have cardiomegaly; competent evidence 
relates it to his service-connected hypertension.


CONCLUSION OF LAW

Service connection for cardiomegaly as secondary to service-
connected hypertension is warranted.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Inasmuch as the determination below constitutes a full grant 
of the claim being addressed, there is no reason to belabor 
the impact of the VCAA on this matter, since any error in 
notice content or timing is harmless.  As for the fact that 
the veteran did not receive notice regarding the evaluation 
of the disability at issue and the effective date of an 
award, such is not prejudicial herein, as the decision below 
does not address either.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 2006).  It is 
presumed that the veteran will receive adequate notice and 
opportunity to participate in the process when the RO 
implements the award below.  Likewise, since this decision is 
a grant of the veteran's claim, it is not prejudicial that 
the Board is considering and relying upon evidence (an 
October 2005 medical opinion and treatment record) in the 
first instance.

B. Factual Background

On June 1986 service separation examination, the veteran's 
heart and vascular system were normal.

A January 2001 radiology report notes that "the heart is not 
enlarged."

A May 2001 private echocardiogram record reports that the 
intraventricular septum "thickness [was] somewhat difficult 
to define, appears at upper limits of normal to mildly 
increased . . . left ventricular wall thickness is somewhat 
difficult to define, generally appears at upper limits of 
normal to mildly increased . . . left atrial size appears 
somewhat generous . . . [and] . . . right atrial size appears 
at least at upper limits of normal."  The physician 
interpreted this echocardiogram as "unofficially" showing 
left ventricular hypertrophy (LVH), but no cardiomyopathy.  
Left ventricular hypertrophy was noted again in June 2001.

On March 2002 VA examination, electrocardiogram (EKG) results 
and a fundal examination were within normal limits, and the 
examiner reported that there was no evidence of LVH.
An April 2002 rating decision established service connection 
for hypertension.

In an undated letter (submitted by the veteran in conjunction 
with his March 2003 notice of disagreement), his private 
physician, Dr. M. W., opines that the veteran "suffers from 
cardiomegaly, enlarged heart, that is secondary (caused by), 
his high blood pressure.  These findings were confirmed 
radiographically and by echocardiography."

On June 2003 VA examination, the examiner noted Dr. M. W.'s 
opinion that the veteran's enlarged heart was caused by his 
high blood pressure.  However, the radiological report cited 
by the private physician was unavailable for review.  The 
examiner noted that an electrocardiogram showed no evidence 
of left ventricular hypertrophy, and that an echocardiogram 
showed just one measurement of the septum that was borderline 
and did not make the cardiomegaly clear.  Overall 
echocardiogram evidence revealed no "significant degree of 
cardiac enlargement."

A March 2004 private echocardiogram reports that the size and 
function of the veteran's left and right ventricles were 
normal.

On August 2005 VA examination, the examiner opined that the 
veteran did not have cardiomegaly:

There is no evidence of LVH or cardiomegaly.  In 
the past, the veteran has had tests that showed 
the possibility of LVH but no definitive 
diagnosis.  Based on a review of the claims file, 
current testing and current medical literature, 
the veteran does not have LVH.  There has never 
been any evidence of cardiomegaly.  His EKG does 
not meet the voltage criteria for LVH.  None of 
his echocardiograms have met the diagnostic 
criteria for LVH.  Current echo shows completely 
normal left ventricle measurements.

In October 2005 Dr. M. D. opined that the veteran has 
hypertrophic cardiomyopathy:

The patient has a long history of hypertension.  
Echocardiogram and cardiac catheterization showed 
severe hypertrophic cardiomyopathy with almost 
obliteration of the left ventricular cavity. . . 
. He is being treated with medication in an 
effort to reverse the effects of hypertension.

A February 2006 Social Security Administration decision 
grants the veteran a period of disability compensation and 
disability insurance benefits and notes that the veteran has 
cardiomyopathy.

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are:  (1) Competent 
evidence of current disability (that is claimed).  (2) 
Evidence of a service-connected disability. and (3) Competent 
evidence of a nexus between the service-connected disability 
and the disability for which secondary service connection is 
claimed.  

The veteran's claim has been denied because VA examinations. 
including echocardiogram interpretations concluded that an 
enlarged heart was not shown.  It was not in dispute that the 
veteran has hypertension which is service-connected, or that 
if cardiac enlargement were shown, it would be related to the 
hypertension.  

Now, evidence received since the most recent August 2005 VA 
examination establishes that the veteran has cardiomegaly.  
Specifically, an opinion by Dr. M. D. the veteran's treating 
cardiologist (who presumably would not be treating pathology 
not present) indicates the veteran has "severe hypertrophic 
cardiomyopathy."  Dr. M. D.'s opinion is highly probative 
evidence (it cites supporting diagnostic studies), and 
establishes that the veteran has cardiac enlargement.  Since 
there is no dispute that the veteran has service connected 
hypertension, and that cardiac enlargement, if shown, would 
be related to the hypertension, all criteria for establishing 
secondary service connection are met, and service connection 
for cardiomegaly as secondary to service connected 
hypertension is warranted.  


ORDER

Service connection for cardiomegaly as secondary to service-
connected hypertension is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


